Citation Nr: 1513476	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for scarring of the chest.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for residuals of a shrapnel wound of the chest.  

In February 2015, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has residuals of a shrapnel wound of the chest that are related to service.  He specifically maintains that he was hit in the chest with a small object as a result of a mortar attack during service.  He reports that he went to a medic and that a bandage was placed on the area of the injury.  He indicates that the area of the injury later blistered and left a keloid scar which has spread to five or more inches.  

The Veteran served on active duty from January 1971 to February 1972.  His service personnel records indicate that he was not awarded decorations evidencing combat.  However, the Veteran is service-connected for posttraumatic stress disorder (PTSD) based on stressors in Vietnam.  In June 2010, the RO conceded the Veteran's reported stressors of experiencing base attacks in 1971, as well as witnessing a truck in front of him being hit by a mortar attack with many casualties.  

The Veteran is competent to report suffering a shrapnel wound injury of the chest during service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds the Veteran's reports of suffering a shrapnel injury of the chest to be credible.  

The Veteran's service treatment records do not specifically show treatment for a shrapnel wound of the chest during service.  

Post-service VA treatment records include references to residuals of a shell fragment wound of the chest.  

For example, a March 2009 VA treatment entry noted that the Veteran was seen for follow-up of his gout and hypertension.  The examiner reported that an evaluation of the Veteran's chest was positive for a keloid scar which the Veteran reported was the result of a Vietnam shrapnel injury.  

A June 2010 VA psychiatric examination report indicated that the Veteran reported that he did suffer a minor combat wound.  It was noted that the Veteran stated that he was hit by a small piece of shrapnel superficially to the chest, but that he did not require stitches and that the shrapnel did not penetrate the skin.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for residuals of a shell fragment wound of the chest.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for any chest scars since March 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed scar/scars of the chest.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose and describe any detail any chest scars found on examination.  The examiner must indicate if any chest scar noted on examination is consistent with a shrapnel wound.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed chest scars are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's competent and credible reports that he suffered a shrapnel wound to the chest during service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




